Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 03, 2017

The Court of Appeals hereby passes the following order:

A18A0290. TIM SUNDY et al. v. FRIENDSHIP PAVILION ACQUISITION
    COMPANY, LLC et al.

      Tim Sundy and David Sundy filed this direct appeal from the superior court’s
“Order on Joint Objection to Jurisdiction” in this dispossessory case. In the order, the
superior court rejected the Sundys’ arguments that the court had lost subject matter
jurisdiction over the case. No final judgment has been entered and the case remains
pending in the superior court. See OCGA § 5-6-34 (a) (1) (a judgment is final “where
the case is no longer pending in the court below”). Therefore, the order the Sundys
seek to appeal is interlocutory and may not be appealed without compliance with the
interlocutory appeal procedures of OCGA § 5-6-34 (b), including obtaining a
certificate of immediate review from the superior court and filing an application for
interlocutory appeal setting forth the need for review. See In the Interest of W. L.,
335 Ga. App. 561, 563 (782 SE2d 464) (2016).
      In their notice of appeal, the Sundys claim that they have a right of direct
appeal because the superior court’s order, though not final, falls within the collateral
order doctrine. That doctrine establishes an exception to the finality requirement for
a “very small class of interlocutory rulings [that] are effectively final in that they
finally determine claims of right separable from, and collateral to, rights asserted in
the action, too important to be denied review and too independent of the cause itself
to require that appellate consideration be deferred until the whole case is
adjudicated.” Rivera v. Washington, 298 Ga. 770, 774 (784 SE2d 775) (2016)
(punctuation omitted). Among other requirements, the collateral order doctrine
applies only to cases “where denial of immediate review would render impossible any
review whatsoever.” Murphy v. Murphy, 322 Ga. App. 829, 831 (747 SE2d 21)
(2013) (punctuation and emphasis omitted). The superior court order at issue here
does not meet this requirement, as questions concerning that court’s jurisdiction are
reviewable on appeal from a final judgment.
      The Sundys also claim that the superior court’s order is directly appealable
because it “integrated with an Interlocutory mandatory injunctive command.” Orders
granting or denying interlocutory injunctions are directly appealable pursuant to
OCGA § 5-6-34 (a) (4). “[T]he purpose of an interlocutory injunction . . . is to
preserve the status quo pending a final adjudication on the merits of the action.”
India-American Cultural Assn. v. iLink Professionals, 296 Ga. 668, 670 (769 SE2d
905) (2015). Because the order at issue here neither granted nor denied injunctive
relief, it does not fall within OCGA § 5-6-34 (a) (4).
      The Sundys’ failure to comply with the interlocutory appeal procedures
deprives us of jurisdiction over this direct appeal, which is hereby DISMISSED. See
Eidson v. Croutch, 337 Ga. App. 542, 543 (788 SE2d 129) (2016) (“The failure to
follow the interlocutory appeal requirements, when applicable, generally deprives this
Court of jurisdiction.”). The Sundys’ emergency motion for a writ of mandamus and
a writ of prohibition is MOOT.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/03/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.